Justice EXUM
dissenting.
I respectfully dissent from that portion of the majority opinion which holds that the Open Meetings Law, G.S. 143-318.1, et seq., has no application to official meetings of the law school faculty of the University of North Carolina. The majority opinion through lengthy, esoteric, and dictionary definitions of such con*607cepts as “sovereignty,” “governmental,” and “body politic,” has made unnecessarily confusing what is, in fact and in law, a relatively simple case.
We are called on here to construe the Open Meetings Law enacted by the 1971 General Assembly. The primary function of a court in construing any legislative act is to insure that effect is given to the legislative intent. The best indicia of that intent are “the language of the statute, the spirit of the act, and what the act seeks to accomplish.” Stevenson v. City of Durham, 281 N.C. 300, 303, 188 S.E. 2d 281, 283 (1972) and cases cited.
The purpose of the Open Meetings Law is a simple and salutary one. It is to insure that the business of the public be conducted in the view of the public so that the people may have the wherewithal to be better informed. The legislature expressly stated the Law’s public policy in the first section thereof — G.S. 143-318.1 —a section which the majority strangely fails to mention. The section provides:
“Whereas the commissions, committees, boards, councils and other governing and governmental bodies which administer the legislative and executive functions of this State and its political subdivisions exist solely to conduct the peoples’ business, it is the public policy of this State that the hearings, deliberations and actions of said bodies be conducted openly.” (Emphasis supplied.)
The spirit of this law is that a democracy works best when the electorate knows how it is working. This kind of law should be liberally, not stintingly, construed. Laman v. McCord, 245 Ark. 401, 432 S.W. 2d 753 (1968); Town of Palm Beach v. Gradison, 296 So. 2d 473 (Fla. 1974). Exceptions to this law, on the other hand, should be narrowly construed. Publishing Co. v. Board of Education, 29 N.C. App. 37, 47, 223 S.E. 2d 580, 586 (1976), and cases therein cited.
So construed the Open Meetings Law applies to official meetings of the faculty of this state’s largest publicly supported law school.1 The law school is an important component part of the University. According to the record in this case the law school faculty determines how tax money will be spent in the education *608of prospective attorneys, many of whom will practice in North Carolina. In doing so it exercises an important governing and governmental function however the majority of this Court tries to tie the meaning of these words to some esoteric notion of “sovereignty.” In doing so the law school faculty acts as a “body politic and in the public interest” however, again, the majority tries to explain these words in terms of classroom, dictionary definitions. This is because these terms refer in this Law to nothing more or less than the business of the public. As the governing body of a tax-supported law school, the law school faculty, whatever else it does, helps to conduct the business of the public. Its official meetings should be, to accord with the spirit and purpose of this Law and unless the Law otherwise permits, open to that public. This is the simple and most direct answer to the issue posed in this case.
The majority’s fundamental error is its failure to give effect to the fact that the University of North Carolina at Chapel Hill, of which the law school is admittedly a component part, is not simply an institution of higher learning. It is a state owned institution of higher learning, the first of its kind to admit students in the United States. Lefler and Newsome, North Carolina, p. 262 (1973). This institution belongs to the people of North Carolina. Its business is their business. Those who know well its traditions know that perhaps its greatest source of strength and pride is its ownership by and accountability to the people of North Carolina and its own ready recognition of this fact. Quite recently the Chairman of the Board of Trustees of the University at Chapel Hill said publicly2:
“I know that faculty members are certain that there would be no University without them. I know that students are certain that it could not exist without them. I know that both groups can prove that it would exist very well without either administration or board of trustees.
“Yet, the University belongs to all of us and its growth and enrichment depend upon our efforts together.
“The University belongs to others as well. It belongs to all of the people of North Carolina — those who love it and those who do not.
*609“I believe that it is a better place because it is the public’s institution — better if we acknowledge that ownership not as a handicap but as an asset.
“This University belongs to people who will never come here as a student or as a parent, who may never sit in Kenan Stadium [or] Carmichael Auditorium — or convalesce in Memorial Hospital.
“Those of us who are trustees sense an obligation because of this that is unique to public institutions and, I believe, to a degree that is unique to this particular public institution.
“This does not mean that we pander to the public whim or shy from encounter with the public’s opposition when academic freedom or academic excellence require that we take a stand that is unpopular.
“It does mean that we owe it to that public not only to acknowledge their ownership hut to include them in our governance, to inform them, to genuinely seek their support, to be respectful of their views, to explain our own and to be as solicitous of their understanding as we are of their tax dollars.” (Emphasis supplied.)
To hold that the governing bodies of neither the Greater University of North Carolina, nor the law school on its campus at Chapel Hill are subject to the Open Meetings Law ignores not only the Law’s obvious purpose that the public’s business be conducted in the public view. It ignores also the University’s long tradition of proudly recognizing its ownership by and accountability to the public. One can only wonder whether this tradition lies at the bottom of defendants’ failure in this case to file any defensive pleading or motions or to challenge any finding of fact made by the trial judge.
But let us examine the majority opinion in. more detail and on its own terms. The main operative provision of the Open Meetings Law, G.S. 143-318.2, provides, in pertinent part:
“All official meetings of the governing and governmental bodies of this State . . . including all State . . . commissions, committees, boards, authorities, and councils and any subdivision, subcommittee, or other subsidiary or component part thereof which have or claim authority to conduct hearings, *610deliberate or act as bodies politic and in the public interest shall be open to the public.” (Emphasis supplied.)
The position of the majority is this: In order for law school faculty meetings to be subject to the provisions of the Open Meetings Law the faculty must be a component part of a “governing and governmental body” and it must also act as a “body politic.” The majority concedes that the law school faculty is a component part of the University of North Carolina and apparently concedes that the governing body of the University is the Board of Governors. It concludes, however, that the Board of Governors is not a governmental body inasmuch as operating an educational institution is not a governmental activity and that even if it were, the law school faculty is not a “body politic.” I accept one of the majority’s definitions of a governmental body as “one which has at least some of the powers of government” and one of its definitions of a body politic, as “a body . . . exercising powers which pertain exclusively to a government, as distinguished from those possessed also by a private individual or a private association.”
That the Board of Governors of the University of North Carolina is a governmental as well as a governing body seems to me to be almost beyond argument. The majority correctly defines a “body politic” as a body which exercises governmental powers. In other words a body politic is a governmental body and vice versa. General Statute 116-3 expressly designates the Board of Governors of the Univesity of North Carolina to be and continue “as a body politic and corporate.” The General Assembly, itself, has thus designated the Board of Governors as a governmental body. Other provisions of Part II, Article 1, of Chapter 116 reinforce this designation. The General Assembly sets the terms, appoints the members, and delegates the powers of the Board of Governors. G.S. 116-5, 116-6, 116-11. Essentially the General Assembly has in G.S. 116-11 delegated to the Board of Governors the power to “govern the 16 constituent institutions” of the University of North Carolina. It has more specifically in this section empowered the Board of Governors to be “responsible for the general determination, control, supervision, management and governance of all affairs of the constituent institutions”; to “determine the functions, educational activities and academic programs of the constituent institutions [and] the types of degrees to be awarded”; to elect and fix the compensation of the chancellors of the constituent institutions; to “set tuition and required fees at *611the institutions”; to “set enrollment levels of the constituent institutions”; and to “develop, prepare and present to the Governor, the Advisory Budget Commission and the General Assembly a single, unified recommended budget for all of public senior higher education.”
The Board of Governors is in law and in fact the agent of the General Assembly charged by the legislature with responsibility for operating this state’s publicly supported institutions of higher learning.3 It may be that operating privately supported educational institutions is not a governmental activity; but I am satisfied that operating such institutions, as an agent of the General Assembly, with tax dollars appropriated by the General Assembly is, without question, a governmental activity and that the Board of Governors is a governmental body.
It is abundantly clear that the legislature intended the Board of Governors to be considered a governing and governmental body within the meaning of the Open Meetings Law. General Statute 143-318.3(b) provides: “Nor shall this Article be construed to prevent any board of education or governing body of any public educational institution, or any committee or officer thereof, from hearing, considering and deciding disciplinary cases involving students in closed sessions.” Why insert this limitation unless such bodies- were otherwise covered by the Law’s general operative provisions?
Indeed when this case was argued in this Court, defendants conceded that official meetings of the Board of Governors were subject to the Open Meetings Law. The complaint alleges and the defendants did not deny that the Board of Governors “is the governing body of the University of North Carolina, and the said Board has authority to act as a body politic and in the public interest.”
There seems to be absolutely no support in law or in fact for the majority’s conclusion that the Board of Governors of the University of North Carolina is not a governing and governmental body subject to the provisions of the Open Meetings Law.
Whether the majority considers the law school faculty a subsidiary or component part of the Board of Governors is not entirely clear. At one point it concedes that the faculty is a component *612part of the University of North Carolina but at another place in the opinion it concludes that it is not a component part of the Board of Governors but that its members are mere “employees” of that Board.- The majority also concludes that the faculty is not “a body politic.” Whether the law school faculty is a subsidiary or component part of the Board of Governors and whether it is “a body politic” are essentially questions of fact. The majority mistakenly treats them as questions of law answered by reference only to its own notions of what the faculty is and its relationship to the Board of Governors. In my view the answers to these questions must lie not in the majority’s notions of what the faculty is but in what the fact the faculty does and how in fact it is related to the Board of Governors.
The proper place to look for these facts is in the record on appeal. It consists essentially of the allegations of the complaint and the findings of fact of the trial judge. Defendants have filed no answer and have excepted to no finding of fact. Neither, for that matter, have defendants filed a motion to dismiss for failure of the complaint to state a claim pursuant to Rule 12(b)(6), a motion for judgment on the pleadings, Rule 12(c), or a motion for summary judgment, Rule 56. All defendants have done to date is appeal from rulings with which they are, because of their appeals, presumably dissatisfied. Since “[a]verments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading,” Rule 8(d), the defendants have judicially admitted that the following facts alleged in the complaint are true:
“11. The University of North Carolina at Chapel Hill School of Law is a component part of the University of North Carolina and of the University of North Carolina at Chapel Hill.
“12. The Law School Faculty of the University of North Carolina at Chapel Hill School of Law ... is the governing body of the said school of law and has lawful authority to act as a body politic and in the public interest.”
Thus plaintiffs allege and defendants admit that the law school is a component part of the University of North Carolina and that its faculty is the governing body of the school and has lawful authority to act as a body politic and in the public interest. It must follow that if the Board of Governors is the governing *613body of the University, then the law school faculty as the governing body of a component part of that University is a component part or subsidiary of the Board of Governors. On oral argument in this Court defendants conceded that the law school faculty was a component part or subsidiary of the Board of Governors. There is nothing, therefore, in this record or in the briefs or argument to support the majority’s conclusion that “the faculty of the School of Law is not a ‘subsidiary or component part’ of the Board of Governors, but is simply a group of employees of the Board.” The admitted facts are to the contrary.
The defense in the case is based on the theory that the law school faculty, admittedly a subdivision or component part of a board to which the Open Meetings Law applies, must itself act as a body politic and in the public interest, ie., be a governmental body, in order to be subject to the law. This is what defendants argue in their brief notwithstanding that they have judicially admitted that the law school faculty in fact acts as a body politic and in the public interest.
If we assume that defendants, for some reason, are not bound by their admissions on this appeal, the facts found by the trial judge on evidence heard by him and not controverted by defendants clearly support his conclusions that the law school faculty acts “as a body politic and in the public interest, within the meaning of G.S. 143-318.2.” It is admitted on this record that the law school faculty determines the annual enrollment level of the law school, sets the school’s admissions standards, approves the school’s curriculum, establishes the rules relating to readmissions of students who, at some point, were academically ineligible to continue in the school, approves the editorial board of the North Carolina Law Review (a publicly distributed legal periodical) and eligibility criteria for the Law Review staff, hires the law school faculty, and determines those who will graduate annually from the school. Many of these decisions are made finally by the law school faculty and are not reviewed by any higher authority. Other decisions such as the hiring of faculty are formally manifested in the nature of recommendations, but since at least 1963 no recommendation made by the faculty has ever been rejected. In fact, therefore, the faculty is making these important decisions itself.
*614Even if we assume that the faculty makes only recommendations, these recommendations are an integral part of the decision making process.
The Open Meetings Law was designed to reach this entire process wherever it may take place in governing and governmental bodies, their component parts and subsidiaries. To except the law school faculty because some of its decisions are submitted to higher authority in the form of “recommendations” subverts the clear intent of the legislature. Such a holding permits any governmental body, otherwise subject to the Law, to evade it by delegating to a subgroup authority to make initial decisions which when “recommended” are rubberstamped by the delegating body. The Florida Supreme Court, considering that state’s comparable “sunshine law,” spoke to this very point when it said, in Town of Palm Beach v. Gradison, supra at 477:
“One purpose of the government in the sunshine law was to prevent at non-public meetings the crystallization of secret decisions to a point just short of ceremonial acceptance. Rarely could there be any purpose to a nonpublic pre-meeting conference except to conduct some part of the decisional process behind closed doors. The statute should be construed so as to frustrate all evasive devices; This can be accomplished only by embracing the collective inquiry and discussion stages within the terms of the statute, as long as such inquiry and discussion is conducted by any committee or other authority appointed and established by a governmental agency, and relates to any matter on which foreseeable action will be taken.”
It is admitted by all parties that the law school faculty makes the same kinds of decisions with reference to the law school that the Board of Governors makes with reference to the University as a whole. If the Board of Governors, as I think I have shown, is a governing and governmental body vis-a-vis the University as a whole, clearly the law school faculty is such a body vis-a-vis the law school.
These decisions by the faculty, we must remember, are made regarding a school supported by tax dollars. Clearly in making them the law school faculty is conducting the public’s business, *615making decisions which affect the public interest, and, in short, acting as a body politic.
I do not share the majority’s fear that the academic and athletic worlds would crumble if we hold that the Open Meetings Law applies to the law school faculty of our state University. Whether the statute would apply to the English faculty, the Athletic Department, the football coaching staff, or the faculty of a public elementary school or a public kindergarten would depend on what these, bodies do in fact, the kinds of decisions they make, and the powers they exercise. To hold that the Law applies to the law school faculty does not necessarily presage a holding that it also applies to these other kinds of faculties.
Neither do I fear that the law school faculty by complying with the Open Meetings Law will somehow run afoul of the Family Educational Rights and Privacy Act, enacted by the Congress of the United States in 1974, 20 U.S.C. § 1232g(b),(d), the pertinent provisions of which are set out in the majority opinion. Compliance with the Open Meetings Law is in nowise equivalent to establishing “a policy or practice of permitting the release of education records” of a student without his consent. There are, moreover, a number of provisions in the Law itself providing for the holding of executive sessions and exclusion of the public if certain sensitive matters are being considered. G.S. 143-318.3. Subsection (b) of this section permits the holding of closed session by bodies otherwise covered by the Law, for example, “to consider information regarding the appointment, employment, discipline, termination or dismissal of an employee or officer under the jurisdiction of such body . . . . ” This subsection further provides: “Nor shall this Article be construed to prevent any board of education or governing body of any public educational institution, or any committee or officer thereof, from hearing, considering and deciding disciplinary cases involving students in closed session.” It may well be that these provisions could be construed to permit the faculty to hold an executive session whenever it was considering confidential information concerning a student or students.
In one state which has heretofore considered the applicability of a similar open meetings law to a law school faculty, the decision was in favor of applicability. Cathcart v. Andersen, 85 Wash. *6162d 102, 530 P. 2d 313 (1975). While there are minor differences between the statutory scheme in Washington and ours here, the case in principle is indistinguishable.
In Fain v. Faculty of the College of Law of the University of Tennessee, 552 S.W. 2d 752 (Tenn. Ct. App. 1977) the court reached a contrary result. The Tennessee Open Meetings Law as described in the cited opinion is similar to ours in that it requires meetings “of any governing body” to be public. It defines “governing body” as “the members of any public body which consists of two or more members, with the authority to make decisions for or recommendations to a public body on policy or administration.” The facts in Fain, however, are vastly different from those here. In Tennessee, as a matter of fact, the law school faculty only makes recommendations to the dean of the law school who, in turn, passes some of them on to higher authorities. The only authority exercised by the Tennessee law school faculty is to make recommendations to the dean. The dean was determined not to be, within the meaning of the statute, a public body but rather an administrative officer. Had the law school faculty in Tennessee made recommendations to a public body, such as the governing board of the University of Tennessee, it seems clear the Court then would have reached a contrary result.
I agree that it was error for the trial court to require the law school faculty to give public notice of its official meetings and I would modify the decision of the Court of Appeals by ordering that this provision of the trial judge’s injunction be stricken. As so modified I would vote to affirm the decision of the Court of Appeals.

. In 1977 the General Assembly appropriated for the biennium beginning in 1977 $162,692,324 of the public’s money to the University of North Carolina at Chapel Hill of which $84,631,403 were designated for “academic affairs." 1977 Session Laws, Ch. 802, Part I, Sec. 2.


. Speech by Tom Lambeth, University Day Exercises, University of North Carolina at Chapel Hill, 12 October 1977.


. The 1977 General Assembly appropriated $686,156,224 of tax monies to the Board of Governors to operate these institutions. 1977 Session Laws, Ch. 802, Part I, Sec. 2.